Case 2:20-cv-08035-SVW-JPR Document 147-8 Filed 05/07/21 Page 1 of 2 Page ID
                                 #:3157




                  EXHIBIT 7
4/6/2021   Case 2:20-cv-08035-SVW-JPR              Document 147-8 Filed 05/07/21 Page 2 of 2 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:3158
                       Table of Contents

                       Restructuring Agreement with Evergrande
                             In November 2017, FF received a commitment from Season Smart Limited (“Season Smart”), an affiliate
                       of Evergrande Health Industry Group (“Evergrande”), to provide $2.0 billion in funding, subject to certain
                       conditions, in exchange for a 45% preferred equity stake in FF. Evergrande initially funded $800 million in
                       2018, and the terms of the agreement provided that the remaining $1.2 billion would be contributed by the end
                       of 2019 and 2020, subject to certain conditions.

                             After a dispute among FF, Season Smart and certain of their affiliates regarding, among other things,
                       whether certain conditions to Season Smart’s requirement to provide additional funding were satisfied, on
                       December 31, 2018, FF, Season Smart and certain of their affiliates entered into a restructuring agreement
                       pursuant to which Season Smart’s preferred equity interest in FF was restructured and reduced to 32% and the
                       FF affiliated parties and Season Smart affiliated parties released one another and their respective affiliates from
                       certain claims (including Season Smart’s obligation to make additional investments in FF). In addition, the
                       restructuring agreement provides that FF may at any time before December 31, 2023 redeem, in part or in
                       whole, the FF shares held by Season Smart at a predetermined redemption price. The restructuring agreement
                       also provided that, among other matters, (i) Season Smart agreed that FF could enter into new equity financing
                       arrangements without Season Smart’s approval so long as the valuation for such equity financing is not less than
                       a specified threshold; (ii) Season Smart agreed to acquire Evergrande FF Holding (Hong Kong) Limited, which
                       was previously a wholly-owned subsidiary of FF and owned certain Chinese assets of FF; and (iii) FF revised
                       its memorandum and articles of association to provide Season Smart with certain rights. Certain Season Smart
                       approval rights under the restructuring agreement are required to be terminated at the closing of the Business
                       Combination under the transaction support agreement signed by Season Smart with PSAC and FF.

                              Also pursuant to the restructuring agreement, an affiliate of Evergrande provided a loan in the principal
                       amount of $10.0 million to FF, which was drawn down in January 2019. YT Jia provided a personal guarantee
                       for this loan. The loan bears interest at an annual rate of 10% if repaid by June 30, 2019, and increases to 15%
                       per annum thereafter. The loan matured on June 30, 2019 and as of the date of this proxy statement/consent
                       solicitation statement/prospectus, the full principal amount of $10.0 million remained outstanding. Under a
                       support agreement entered into with Evergrande in connection with the Merger Agreement, FF agreed to repay
                       this loan at the closing of the Business Combination.

                       Borrowings from Related Parties

                       Affiliate Notes Payable
                              On March 30, 2018, Smart Technology Holdings, Ltd., an exempted company incorporated under the
                       laws of the Cayman Islands and a wholly-owned subsidiary of FF (“Smart Technology”) issued: (a) a
                       promissory note in the principal amount of US$212.0 million to Faraday & Future (HK) Limited, a private
                       company limited by shares established under the laws of Hong Kong previously controlled by FF’s founder
                       (“F&F HK” and such note, the “US$212.0M Note”) and (b) a promissory note in the principal amount of
                       US$66.9 million to Leview Mobile HK Limited, a private company limited by shares established under the laws
                       of Hong Kong controlled by FF’s founder (Leview HK and such note, the “US$66.9M Note” and, together with
                       the US$212.0M Note, the “Notes”). The Note accrued simple interest rate at 12% per annum. The maturity date
                       of the Notes was extended from December 31, 2019 to June 30, 2021. On August 28, 2020, Leview HK
                       transferred all of its rights, interests and title in and to the US$66.9M Note to F&F HK in exchange for F&F
                       HK’s issuance of a note covering an equivalent amounts to Leview HK (such transfer, the “US$66.9M Note
                       Transfer”), and on August 28, 2020 and immediately following the US$66.9M Note Transfer, Smart
                       Technology transferred all of its then outstanding obligations under the Notes to FF in exchange for FF’s paid-in
                       capital contributions to Smart Technology being increased by an equivalent amount, and F&F HK transferred
                       all of its rights under the Notes to CYM Tech Holdings LLC, a Delaware limited liability company (“CYM”) in
                       exchange for CYM’s issuance of a note covering an equivalent amount to F&F HK. As of December 31, 2020,
                       FF repaid $62.9 million of the principal and $36.2 million of accrued interest under the Notes. As of the date of
                       this proxy statement/consent solicitation statement/prospectus, the aggregate outstanding balance of the Notes
                       was approximately $277.6 million.

                                                                              201




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               222/438


                                                                                                                                             HLIU002677
